                                  USDC
      Case 1:19-cr-00306-GHW Document 92 SDNY
                                          Filed 07/29/20 Page 1 of 1
                                  DOCUMENT
MEMORANDUM ENDORSED               ELECTRONICALLY FILED
                                  DOC #:
                                  DATE FILED: 7/29/20




                                                                        July 29, 2020

    Hon. Gregory H. Woods
    United States District Judge
    Southern District of New York
    500 Pearl Street
    New York, NY 10007

    Re: United States v. Jose Reyes, 19-Cr-306(GHW)

    Dear Judge Woods:

          I write to respectfully request a sixty-day adjournment for Mr. Reyes’
    sentencing hearing currently scheduled for August 18, 2020 due to the current
    COVID-19 pandemic. AUSA Cecilia Vogel has consented to the adjournment.

          Mr. Reyes is currently living in Houston, Texas, which has become the new
    epicenter of the pandemic. With 10,449 new cases reported yesterday alone, traveling
    from Texas would mandate that Mr. Reyes be subject to a 14-day quarantine per
    Governor Cuomo’s executive order. 1 Given the clear risks of traveling from Houston
    to New York City in the midst of the pandemic, we respectfully request a sixty-day
    adjournment. Thank you for your consideration of this request.

    Application granted. The sentencing is adjourned to
    October 22, 2020 at 4:00 p.m. The Defendant's                       Sincerely,
    sentencing submissions are due no later than
    October 8, 2020; the Government's sentencing
    submissions are due no later than October 15, 2020.
    The Clerk of Court is directed to terminate the                     Marisa K. Cabrera, Esq.
    motion pending at Dkt. No. 90.
                                                                        Marisa_Cabrera@fd.org
    SO ORDERED
    July 29, 2020                                                       917-890-7612

    1
      See Texas Coronavirus Map and Case Count, NY Times (Jul. 29, 2020) https://www.nytimes.com/interactive/2020
    /us/texas-coronavirus-cases.html; Executive Order No. 205, Quarantine Restrictions on Travelers Arriving in New
    York, available at https://www.governor.ny.gov/news/no-205-quarantine-restrictions-travelers-arriving-new-york.
